Ingraham, J. (concurring):
I concur, with Mr. J ustice McLaughlin, and only wish to call' attention to .the exception necessary to justify a review of the. *387charge to the jury. In this case, after the charge was finished, the court said that he had been requested by the defendant to charge certain propositions which he charged, and “ on behalf of the plaintiff I will charge requests one, two, three, four, five, six, seven, eight, nine, ten, eleven, twelve, thirteen and fourteen. Fifteenth, sixteenth and seventeenth, I decline to charge, to which you are entitled to an exception.” The requests that the court charged are then stated in the record which included the tenth request. Counsel for the defendant then, after excepting to specific portions of the charge, said: “I except to your Honor’s charging the following requests to charge made by the plaintiff — first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth, eleventh, twelfth and thirteenth and fourteenth.” Here the court specifically charged the tenth request made by the plaintiff, and the defendant specifically excepted to the charge of that request.
By section 995 of the Code of Civil Procedure it is provided that an exception must be taken at the time when the ruling is made, unless it is taken to the charge given to the jury; in which case it must be taken before the jury have rendered their verdict. This exception comes within the last clause of this section, as it was an exception taken to the charge of the court to the jury, and upon the record it appears to have been taken before the jury had rendered their verdict. It was taken to a specific charge made at the request of the plaintiff, and the exception specified the particular request that the court had charged to which the defendant excepted. It is undoubtedly the rule that to entitle a defeated party to review a proposition contained in a charge to the jury, there must be a specific exception to the charge so that the attention of the court is directed to the express proposition to which counsel desires to except; or where there is a refusal to charge a request, there must be a specific exception to the ruling of the court refusing to charge the specific request. A general exception to the charge without specifying the particular proposition to which it is desired to except manifestly raises no question upon a review of the judgment; nor where several requests to charge have been presented, to some of which the court has acceded and to others refused, does a general exception to the refusal to charge as requested present a question for review. Such an exception is too general. In Smedis v. Brook*388lyn & Rockaway Beach R. R. Co. (88 N. Y. 14) at the close of the evidence counsel for the defendant presented to the court fifteen separate requests to charge. The court charged substantially as requested, and then, at the close of the charge, declined to charge except as already charged, to which refusal as to each of such requests the defendant’s counsel then and there excepted. The court said: “We think, for the reason there stated, that the court properly disposed of the questions raised by these requests to charge. But if the court erred in refusing to charge one or more of the propositions as requested, there is no sufficient exception to such refusal. It is well settled that where several requests to charge are submitted to the court, some of which are charged as requested, some charged in a modified form, and others not charged, an exception taken in the form in which it appears in this case cannot be sustained. The exception must be more specific and point out the particular request to which it is intended to apply.”
In Newall v. Bartlett (114 N. Y. 399) it appeared that at the close of the evidence the defendant’s counsel presented to the court eight requests to charge the jury. Without making any ruling upon these requests, the court proceeded to deliver his charge. At its close the defendant’s counsel requested the court to charge upon two additional requests, which the court charged. The counsel then excepted to one instruction embodied in the charge as delivered. The case then shows that the court refused to charge the defendant’s requests except as already charged, and the defendant’s counsel took an exception to the refusal to charge as to each and every one of said requests. The court said: “ It does not appear which of the requests had been charged, arid consequently we are not advised as to which of the requests the exceptions apply. To raise any question upon the ruling of the trial court for review in this court, the exception must be specific and point out the particular request to which it is intended to apply.”
In Read v. Nichols (118 N. Y. 224) it appeared that at the close of the evidence the counsel for the plaintiff presented to the court thirteen separate requests to charge. Some were charged as requested, some were charged in a modified form and others refused. At the close of the charge counsel stated that he excepted to the refusal to charge as requested by plaintiff’s counsel in so far as *389the court did refuse, and to each of the refusals to charge as requested. It was held that this exception was not sufficiently definite and specific to present a question for review. In Huerzeler v. C. C. T. R. R. Co. (139 N. Y. 490) it appeared that at the close of the evidence the trial court charged the jury, and there were many requests by both sides to charge, some of which were granted and some refused. After the charge was finished and the jury had retired counsel for the defendant excepted to the granting of the requests on the other side, and a refusal to charge those of the defendant’s counsel. There was no other exception to the charge or refusal to charge, and it was said : “ It is conceded by the learned counsel for the defendant that this general exception was wholly insufficient to present any question for review in this court, and so we have uniformly held ” (citing the cases to which attention has been called). To the same effect is Piper v. N. Y. C. & H. R. R. R. Co. (89 Hun, 75). This last case was reversed by the Court of Appeals (156 N. Y. 224), but that reversal was upon the ground .that the plaintiff was guilty of contributory negligence, and for that reason it was held that the complaint should have been dismissed.
The rule to be adduced from these cases requires that a party excepting to a charge to a jury must, by some exception, point to the specific proposition which the court has charged or refused to charge, or to a specific ruling on a refusal to charge to which counsel supposed himself entitled. Where several requests are made, some of which are charged and some refused, the attention of the court must be called to the ruling refusing a specific request by an exception taken to that ruling ; an exception generally to the refusal of the court to charge as requested is not sufficiently specific. In McKinley v. Metropolitan Street R. Co. (77 App. Div. 256), after the requests to charge had been presented on both sides, they were ruled upon separately, and when counsel for the defendant asked the court, “ And now, with respect to exceptions to those portions of your Honor’s charge,” the court, interrupting, said: “Yon may take them after the jury have retired; either side may do that.” After the jury retired counsel for the defendant said, “ Your Honor will allow me an exception in due form to each request which is refused and to each request which was modified,” to which the court answered, “ Yes,” and we held that this request was *390so general that, if simply taken and entered upon the record without the acquiescence of the court, it might be unavailing; but that, as the court, having interrupted counsel when about to take specific exceptions, subsequently gave him an exception to the refusal of the court to charge his requests, that method being acceptable to the court and entered in the record as such, it was sufficient to raise the question as to the right of the defendant to have his specific requests charged which the court had refused to charge. We wish to call attention to this rule that to entitle counsel to review a charge as actually made there must be a specific exception to the portion of the charge which is claimed as error sufficiently definite to call the attention of the trial judge to the specific portion of the charge excepted to, and that where it is sought to review the refusal of the court to charge a request there must be a specific exception to the refusal to charge the particular request; that a general exception to the refusal to charge as requested by the party taking the exception does not present a question for review on appeal unless the court directs such course to be pursued and authorizes the entry of the exception to be made in that form.
Hatch, J., concurred.